Summary Disposition July 17, 2009:

Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we reverse the judgment of the Court of Appeals and reinstate the order of the Oakland Circuit Court dismissing the plaintiffs consolidated actions with prejudice relative to future litigation in Michigan between the parties concerning the subject matter of the underlying lawsuit and without prejudice relative to future litigation outside Michigan. The trial court did not abuse its discretion in determining that Michigan was not “a reasonably convenient place for the trial of the action,” MCL 600.745(2)(b), when considering the factors supplied in Cray v Gen Motors Corp, 389 Mich 382, 395-396 (1973). See also Lease Acceptance Corp v Adams, 272 Mich App 209 (2006). The motion to dismiss and request for sanctions is denied. Court of Appeals No. 278716.